Citation Nr: 1037642	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  09-36 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at a private medical facility on May 11, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to February 1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 administrative decision by the 
Department of Veterans Affairs (VA) South Central VA Health Care 
Network in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of shell 
fragment wounds to both his abdomen and his left leg.  

2.  The Veteran underwent surgery on May 11, 2007 to remove 
foreign bodies from his abdomen and left leg

3.  There is no showing that the surgery was rendered in a 
medical emergency.

3.  There is no showing that this surgery could not have been 
performed at a VA or other federal facility, and the Veteran did 
not have prior approval for this surgery.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical 
expenses incurred at a private medical facility on May 11, 2007 
have not been met. 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.121 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the applicable laws and regulations, VA is authorized 
to pay or reimburse a limited group of Veterans for emergency 
treatment for service- connected disabilities.  The statute set 
out at 38 U.S.C.A. § 1728 requires: (a) The care and services 
rendered were either: (1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service- connected disability, or (4) for any 
injury, illness, or dental condition in the case of a veteran who 
is participating in a rehabilitation program and who is medically 
determined to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i) (2009); and (b) The 
services were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No VA 
or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA authorization 
for the services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have been 
refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  If any one 
of the foregoing requirements is lacking, the benefit sought may 
not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 
Vet. App. 539, 547 (1997).

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized will 
not be approved for any period beyond the date on which the 
medical emergency ended.  38 C.F.R. § 17.121.  For the purpose of 
payment or reimbursement of the expense of emergency hospital 
care or medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA physician 
has determined that, based on sound medical judgment, a veteran: 
(a) Who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center for 
continuation of treatment for the disability, or (b) Who received 
emergency medical services, could have reported to a VA medical 
center for continuation of treatment for the disability.  Id.  

The record reflects that the Veteran underwent elective surgery 
on May 11, 2007 at the North Okaloosa Medical Center in 
Crestview, Florida.  The purpose of this surgery was to remove 
metallic foreign bodies in the Veteran's abdomen and left leg.  
The surgeon reported that the Veteran tolerated the procedure 
well.

Applying the above outlined law to these facts, it is clear that 
the Veteran's surgery was for an adjudicated service-connected 
disability, as the Veteran is service-connected for his shell 
fragment wounds to the abdomen and leg.  The second and third 
requirements, however, have not been met.  There is no showing 
that the surgery was rendered in a medical emergency that delay 
would have been hazardous to the Veteran's life or health.  
Indeed, the Veteran's surgeon stated that the fragments he 
removed were superficial and that he would only remove such 
fragments in the future if they were infected or causing 
discomfort.  As to the final requirement, there is no showing 
that no VA or other federal facility was not available or that 
the Veteran had prior authorization from VA for this surgery.

The Veteran contends that, on account of his service-connected 
injuries, he is not able to travel the great distances to VA 
medical facilities and that he must receive care closer to his 
home.  In support of this contention, the Veteran cites a July 
2004 letter from Michael Foley, M.D., stating that the Veteran 
should be allowed to receive care closer to his home.  

The Board does not find this argument persuasive.  First, it 
appears that the Veteran fabricated this letter.  The typeface, 
format, sentence structure, and syntax of the letter are 
consistent with the Veteran's letters and not other letters from 
the doctor.  Second, and perhaps more importantly, even if the 
Board accepted the authenticity of this letter, it does not 
relieve the Veteran of his duty to obtain prior VA authorization 
before undergoing non-emergent surgery.  

Again, based on a review of the evidence, the Board finds that 
the Veteran underwent elective, non-emergent surgery without 
obtaining prior approval from VA.  Accordingly, the Board must 
conclude that the criteria for payment or reimbursement of 
unauthorized medical expenses incurred at a private medical 
facility on May 11, 2007 have not been met.  38 U.S.C.A. § 1728; 
38 C.F.R. §§ 17.120, 17.121.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court of 
Appeals for Veterans Claims held that the provisions of the VCAA 
are not applicable to statutes and regulations which concern 
special provisions relating to VA benefits, when those statutes 
and regulations contain their own notice provisions.  The 
provisions of Chapter 17 of the Title 38 of the United States 
Code and Code of Federal Regulations contain their own notice 
requirements, so the provisions of the VCAA are thus not 
applicable.  


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at a private medical facility on May 11, 2007, is 
denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


